813 F.2d 1227Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Fred GRAVES, Plaintiff-Appellant,v.John DOE, (B. Relem Unknown), Deputy Clerk, U.S. DistrictCourt of Maryland, Defendants-Appellees.
No. 86-7380.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 22, 1987.Decided March 4, 1987.

Before WIDENER, SPROUSE and ERVIN, Circuit Judges.
Fred Graves, appellant pro se.
PER CURIAM:


1
Fred Graves appeals the district court order dismissing his civil rights complaint as frivolous and denying his petition for a writ of mandamus.  Graves alleges that the deputy clerk for the United States District Court for the District of Maryland violated his constitutional right of access to that court by refusing to accept complaints that he had attempted to file.  The district court held that Graves had failed to state a claim under 42 U.S.C. Sec. 1983 as the deputy clerk is not a state actor or state official within the meaning of that section.  Additionally, the court found that Graves' mandamus action was moot because the complaints were eventually filed.


2
While it is true that Sec. 1983 relates to suits against state officials and properly has no application where federal officials are the defendants, a route to recovery against federal officials for constitutional violation may nonetheless exist.   Bivens v. Six Unknown Names Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).  We do not decide this constitutional question, however, for the reasons set forth below.


3
The record indicates that Graves' complaints were returned with instructions that they be filed with appropriate copies.  Such action hardly amounts to a deprivation of Graves' right to meaningful access to the courts.


4
We therefore affirm the district court order dismissing Graves' complaint as frivolous and denying a writ of mandamus.  We dispense with oral argument as it would not significantly aid the decisional process.


5
AFFIRMED.